Case 5:20-cv-00597-GKS-PRL Document 12 Filed 02/23/21 Page 1 of 2 PageID 48




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

MARCUS RAPER,

       Plaintiff,

v.                                                           Case No: 5:20-cv-597-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER

       This case is before the Court on the Commissioner’s opposed motion to stay the case

for ninety days to produce the certified transcript of the record necessary for this case. (Doc.

10). Due to the global COVID-19 crisis, the SSA has taken certain steps to maximize social

distancing, including suspending in-office services to the public and moving rapidly toward a

virtual work environment. The SSA’s Office of Appellate Operations (“OAO”) in Falls

Church, Virginia has been forced to redesign its business practices to allow for a mostly virtual

transcript preparation process. Despite these changes, the OAO faces a significant backlog of

work that has built up during the past months.

       Plaintiff has filed a response to the motion setting forth objections including that

Commissioner has failed to provide the specific status of preparing Plaintiff’s transcript and

while the quarantine measures have disrupted work activity, it is unacceptable to put

Plaintiff’s case on indefinite hold. (Doc. 11). Plaintiff’s point is well taken. Given the unique

challenges caused by the pandemic, the Court is inclined to afford additional time to the
Case 5:20-cv-00597-GKS-PRL Document 12 Filed 02/23/21 Page 2 of 2 PageID 49




Commissioner in order to obtain the transcript of the record in this case. However, the need

for an extension must be balanced with Plaintiff’s right to have his case decided.

       Accordingly, the Commissioner’s opposed motion to stay (Doc. 10) is GRANTED in

part. The Commissioner shall file an answer and the transcript of the record for this case

within 60 days. If additional time is needed, the Commissioner should file a declaration

specific to this case and explain why the transcript of the record has not yet been prepared.

       DONE and ORDERED in Ocala, Florida on February 23, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
